DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "24:1-(OH)2" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This claim should depend from claim 6 and not claim 5.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2, 8-13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bredsguard et al., US Patent Application Publication No. 2012/0322707 (hereinafter referred to as Bredsguard).  
Regarding claim 2, Bredsguard discloses a semisolid grease composition (Para. [0003]).  For environmental, economical, and regulatory reasons, it is of interest to produce biodegradable lubricating oils, other biodegradable lubricants, and compositions including lubricating oils and/or lubricants, from renewable sources of biological origin (Para. [0167]).  The grease composition is employed in a semi solid-like form comprising an emulsion of (i) a thickener (Para. [0158]).  After mixing and optional shearing, in certain embodiments, the base oil/thickener mixture is further processed to form a grease and (ii) a mixture of triacylglycerols of 7,18-diOH C24 fatty acids and estolides thereof (Para. [0059]).  In certain embodiments, the present disclosure also relates to estolide compounds, compositions comprising estolide compounds, for high- and low-viscosity base oil stocks and lubricants, the synthesis of such compounds, and the formulation of such compositions (Para. [0068] and Para. [0090]).  For example, monounsaturated fatty acids, along with a suitable catalyst, will form a single carbocation that allows for the addition of a second fatty acid, whereby a single link between two fatty acids is formed.  Suitable monounsaturated fatty acids may include, but are not limited to, palmitoleic acid (16:1), vaccenic acid (18:1), oleic acid (18:1), eicosenoic acid (20:1), erucic acid (22:1), and nervonic acid (24:1).  In addition, in certain embodiments, polyunsaturated fatty acids may be used to create estolides.  

	Regarding Claim 8, Bredsguard discloses the semisolid lubricant composition according to claim 2, wherein the thickener is selected from the group consisting of a soap such as calcium stearate, cellulose, sodium stearate, lithium stearate, lithium 12-hydroxystearate, and a combination thereof (Para. [0134]).  In certain embodiments, the at least one thickener is one or more thickener selected from metal soaps such as lithium soaps (simple or complex), aluminum soaps (simple or complex), calcium soaps (simple or complex) and sodium soaps (simple or complex) (see Claims 41-42 of Bredsguard).
	Regarding Claim 9, Bredsguard discloses the semisolid lubricant composition according to claim 2, further comprising one or more grease additives (Para. [0142]).  In certain embodiments, the grease composition further comprises at least one antioxidant in the range of about 0 to about 10 wt. % or more.
	Regarding Claim 10, Bredsguard discloses the semisolid lubricant composition according to claim 9, wherein the one or more grease additives are selected from the 
	Regarding Claim 11, Bredsguard discloses the semisolid lubricant composition according to claim 10, wherein the one or more grease additives comprise an antioxidant, and wherein the antioxidant is selected from the group consisting of (+)-a-tocopherol (TCP), propyl gallate (PG), l-ascorbic acid 6-palmitate (AP), 4,4'-methylenebis(2,6-di-tert-butylphenol) (MBP), butylated hydroxyl anisole (BHA), butylated hydroxyl toluene (BHT) (Para. [0143]).  Exemplary antioxidants include, but are not limited to the substituents are branched or unbranched alkyl groups of 1 to 10 carbon atoms, zinc diamyl dithiocarbamate (ZDDC), and butylated hydroxyl toluene (BHT)), propyl gallate (PG), tert-butyl hydroquinone (TBHQ).
	Regarding Claim 12, Bredsguard discloses the semisolid lubricant composition according to claim 10, wherein the one or more grease additives comprise an antiwear additive, and wherein the antiwear additive is selected from the group consisting of zinc dithiophosphate (ZDP), zinc dialkyl dithiophosphate (ZDDP), tricresyl phosphate (TCP), dioieoyi phosphite, bis(2-ethylhexyl) phosphate, diphenyl cresyl phosphate, triphenyl phosphorothionate, chlorinated paraffins, glycerol monooleate, and a combination thereof (Para. [0145]).  Exemplary anti-wear/anti-weld and/or EP agents include, but are not limited to, carbamates, esters, molybdenum complexes, alkali-metal borates, antimony dialkyl dithiocarbamates (ADDC) having, for example, branched or unbranched Cl to C50 alkyl groups, dihydrocarbyl polysulfide, and phosphorus 
	Regarding Claim 13, Bredsguard discloses the semisolid lubricant composition according to claim 10, wherein the one or more grease additives comprise a corrosion inhibitor, and wherein the corrosion inhibitor is selected from the group consisting of a thiadiazole, a benzotriazole, a tolutriazole, a zinc dithiophosphate, a metal phenolate, a metal sulfonate, a fatty acid, a carboxylic acid, an amine, and a combination thereof (Para. [0156] corrosion inhibitors such as alkali metal nitrite, e.g. sodium nitrite; Para. [0149]).  In certain embodiments, the grease compositions may comprise at least one ferrous/rust inhibitor selected from polyoxyethylene lauryl ether, polyoxyethylene higher alcohol ether, polyoxyethylene nonyl phenyl ether, polyoxyethylene octyl phenyl ether, polyoxyethylene octyl stearyl ether, polyoxyethylene oleyl ether, polyoxyethylene sorbitol monostearate, polyoxyethylene sorbitol mono-oleate, stearic acid anc other fatty acids, dicarboxylic acids, metal soaps, fatty acid amine salts, metal salts of heavy sulfonic acid, partial carboxylic acid ester of polyhydric alcohol, phosphoric ester, polyethylene glycol mono-oleate, borated esters, amines, ethers, alcohols metal sulfonate salts.

	Regarding Claim 16, Bredsguard discloses the liquid lubricant composition according to claim 10, wherein the one or more grease additives comprise a viscosity modifier, and wherein the viscosity modifier is selected from the group consisting of an ethylene-olefin co-polymer, a maleic anhydride-styrene alternating copolymer, a polymethacrylate, a hydrogenated styrene-butadiene copolymer, a hydrogenated styrene-isoprene copolymer, an ester thereof, and a combination thereof (Para. [0156]).  
	Regarding Claim 19, Bredsguard discloses a liquid lubricant composition (Bredsguard Para. [0003] For environmental, economical, and regulatory reasons, it is of interest to produce biodegradable lubricating oils, other biodegradable lubricants, and compositions including lubricating oils and/or lubricants, from renewable sources of biological origin; Para. [0148] The at least one other additive may be added to the lubricant in a suitable form, for example, a powder or liquid) comprising a mixture of triacylglycerols of 7,18-diOH C24 fatty acids and estolides thereof (Bredsguard Para. [0059] In certain embodiments, the present disclosure also relates to estolide compounds, compositions comprising estolide compounds, for high- and low-viscosity base oil stocks and lubricants, the synthesis of such compounds, and the formulation of such compositions; Para. [0068]; Para. [0090] For example, monounsaturated fatty acids, along with a suitable catalyst, will form a single carbocation that allows for the addition of a second fatty acid, whereby a single link between two fatty acids is formed. .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bredsguard.	
Regarding claims 5-7, Bredsguard discloses a semisolid lubricant composition (Para. [0003]), for environmental, economical, and regulatory reasons, it is of interest to produce biodegradable lubricating oils, other biodegradable lubricants, and compositions including lubricating oils and/or lubricants, from renewable sources of biological origin (Para. [0167]).  In certain embodiments, the grease composition is employed in a semi solid-like form) comprising an emulsion of (i) a thickener (Para.  [0158]).  After mixing and optional shearing, in certain embodiments, the base oil/thickener mixture is further processed to form a grease) and (ii) a mixture of the triacylglycerol and estolides thereof (Para. [0059]).  In certain embodiments, the present disclosure also relates to estolide compounds, compositions comprising estolide compounds, for high- and low-viscosity base oil stocks and lubricants, the synthesis of such compounds, and the formulation of such compositions (Para. [0090]).  For example, monounsaturated fatty acids, along with a suitable catalyst, will form a single carbocation that allows for the addition of a second fatty acid, whereby a single link between two fatty acids is formed.  Suitable monounsaturated fatty acids may include, but are not limited to, palmitoleic acid (16:1), vaccenic acid (18:1), oleic acid (18:1), eicosenoic acid (20:1), erucic acid (22:1), and nervonic acid (24:1).  In addition, .

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bredsguard in view of NPL document entitled Orychophragmus violaceus L., a marginal land-based plant for biodiesel feedstock:  Heterogeneous catalysis, fuel properties, and potential by Wang et al. (hereinafter referred to as Wang).
Regarding claims 1, 3-4 and 18, Bredsguard discloses a semisolid lubricant composition (Para. [0003]) comprising for example, monounsaturated fatty acids, along with a suitable catalyst, will form a single carbocation that allows for the addition of a second fatty acid, whereby a single link between two fatty acids is formed. 
Suitable monounsaturated fatty acids may include, but are not limited to, palmitoleic acid (16:1), vaccenic acid (18:1), oleic acid (18:1), eicosenoic acid (20:1), erucic acid (22:1), and nervonic acid (24:1). In addition, in certain embodiments, polyunsaturated fatty acids may be used to create estolides. Suitable polyunsaturated fatty acids may include, but are not limited to, hexadecatrienoic acid (16:3), aipha-linolenic acid (18:3), stearidonic acid (18:4), eicosatrienoic acid (20:3), eicosatetraenoic acid (20:4), eicosapentaenoic acid (20:5), heneicosapentaenoic acid (21:5), docosapentaenoic add (22:5), docosahexaenoic acid (22:6), tetracosapentaenoic acid (24:5), tetracosahexaenoic acid (24:6), linoleic acid (18:2), gamma-linoleic acid (18:3), eicosadienoic acid (20:2), dihomo-gamma-linolenic acid (20:3), arachidonic acid (20:4), docosadienoic acid (20:2), adrenic acid (22:4), docosapentaenoic acid (22:5), tetracosatetraenoic acid (22:4), tetracosapentaenoic acid (24:5), pinolenic acid (18:3), podocarpic acid (20:3), rumenic acid (18:2)). Bredsguard fails to explicitly disclose an oil from the seeds of the Brassicaceae Orychophragmus violaceus. Wang is in the field of lubricants (Wang Pg. 500, Col. 2, Para. 2, According to Luo et al. [28], O. violaceus biodiesel provided superior lubrication because of its higher degree of unsaturation than rapeseed biodiesel) and teaches an oil from the seeds of the Brassicaceae .

Claim Rejections - 35 USC § 103
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bredsguard in view of Harrison et al., US Patent No. 5,792,729 (hereinafter referred to as Harrison).  
Regarding claims 14 and 17, Bredsguard discloses the semisolid lubricant composition discussed above, wherein the one or more grease additives comprise a detergent (Para. [0175]).  For example, in certain embodiments, the estoiides described herein may be blended with one or more additives selected from polyalphaolefins, 
Bredsguard fails to explicitly disclose wherein the detergent is selected from the group consisting of a polyisobutylene succinimide, a polyisobutylene amine succinamide, an aliphatic amine, a polyolefin maleic anhydrides, and a combination thereof. 
Harrison is in the field of lubricating oils (Col. 1/L. 5-10), in a further aspect, the invention relates to methods of preparing these compositions and their uses as dispersants in lubricating oils and deposit inhibitors in hydrocarbon fuels.  In another aspect, the invention relates to concentrates, lubricating oil compositions, and hydrocarbon fuel compositions containing such novel compositions and teaches wherein the detergent is selected from the group consisting of a polyisobutylene succinimide, a polyisobutylene amine succinamide, an aliphatic amine, a polyolefin maleic anhydrides, and a combination thereof (Col. 8/L. 38-51).  In accordance with the invention, the alkenyl or alkyl succinic anhydride reactant is derived from a polyolefin having a M. from 1000 to 5000 and a M/M ratio of 1:1 to 5:1. In a preferred embodiment, the alkenyl or alkyl group of the succinimide has a M. value from 1800 to 3000.  Suitable polyolefin polymers for reaction with maleic anhydride include polymers comprising a major amount of C. to C monoolefin, e.g., ethylene, propylene, butylene, iso-butylene and pentene.  The polymers can be homopolymers, such as polyisobutylene, as well as copolymers of two or more such olefins, such as copolymers of: ethylene and propylene, butylene, and isobutylene (Col. 12/L. 58-65).  The compositions of this invention may be compatible with fluorocarbon elastomer seals, at concentrations at 
	Regarding Claim 17, Bredsguard discloses the semisolid lubricant composition as discussed above, wherein the one or more grease additives comprise a dispersant (Para. [0175]).  For example, in certain embodiments, the estolides described herein may be blended with one or more additives selected from polyalphaolefins, synthetic esters, polyalkylene glycols, mineral oils (Groups I, II, and III), dropping point modifiers, viscosity modifiers, anti-corrosives, antiwear agents, detergents, dispersants). 
	Bredsguard fails to explicitly disclose wherein the dispersant is selected from the group consisting of succinimide, benzylamine, and a combination thereof. 
	Harrison teaches wherein the dispersant is selected from the group consisting of succinimide, benzylamine, and a combination thereof (Col. 8/L. 38-51).  In accordance with the invention, the alkenyl or alkyl succinic anhydride reactant is derived from a 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.